DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the manipulable element movable in translation in an axis perpendicular to the control element, and the manipulable element in a third position, more particularly a third intermediate position, between the first and second positions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “a third position”, and the claim also recites “more particularly a third intermediate position” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 is further rejected because “the first and second positions” lack proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda, US 2010/0128575.
Regarding claim 1, Okuda discloses a watch case comprising a locking system for at least one control element (27, 81) of a timepiece, the locking system comprising:
- a manipulable element (61), 
- a locking element (51) for the at least one control element, and
- a kinematic link (61c, 64, 21b) linking the manipulable element to the locking element, wherein the locking system being is arranged on the outside of a chamber (with movement 13), defined by the case, and wherein the locking element is rotatably mounted (Fig 1).
Regarding claim 2, Okuda discloses the locking system comprises an element (62, 63) for displaying the state of locking of the at least one control element
Regarding claim 4, Okuda discloses the at least one control element comprises at least one push-button (27) and/or at least one crown (81).
Regarding claim 5, Okuda discloses the manipulable element is rotatably mounted or is movably mounted in translation (Fig 2).
Regarding claim 6, Okuda discloses the manipulable element comprises a ring and/or a bezel (Fig 2, 61).
Regarding claim 7, Okuda discloses the watch case comprises a bezel (25), and wherein the manipulable element comprises a ring (61) movably mounted relative to the bezel (Fig 10).
Regarding claim 8, Okuda discloses the manipulable element is rotatably mounted relative to a first axis perpendicular or substantially perpendicular to a second axis of the at least one control element (Fig 2).
Regarding claim 10, Okuda discloses the locking element comprises an abutment (54) preventing or limiting the displacement of the at least one control element and/or confining the control element in a first locked position.
Regarding claim 11, Okuda discloses the abutment (54) is arranged in such a way as to prevent or limit the displacement in translation of the at least one control element (Fig 3).
Regarding claim 12, Okuda discloses the manipulable element (61) is mobile between a first locking position of the at least one control element and a second unlocking position of the at least one control element (Fig 1, [0073]).
Regarding claim 14, Okuda discloses a timepiece comprising a watch case as claimed in claim 1.
Regarding claim 15, Okuda discloses the chamber is a water-resistant chamber (see [0054], [0061], [0064]).
Regarding claims 16 and 17, Okuda discloses the locking element (51) is rotatably mounted about a second axis of the at least one control element (Fig 4).
Regarding claim 19, Okuda discloses the ring is movably mounted in rotation about the bezel (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18is rejected under 35 U.S.C. 103 as being unpatentable over Okuda.
Regarding claim 18, Okuda does not explicitly disclose the display element is formed on the locking element or the kinematic link.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuda to move the display element to any convenient location on the watch, including the locking element or in a kinematic link with the locking element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Hiranuma, US 2011/0051564.

Regarding claim 20, Okuda does not explicitly disclose the manipulable element is rotatably mounted relative to a first axis parallel or substantially parallel to a second axis of the at least one control element.
Hiranuma discloses a manipulable element (37b, Fig 5) is rotatably mounted relative to a first axis parallel to the axis of the control element (35).
It would have been obvious to one having ordinary skill in the art to modify Okuda for the purpose of changing the axis of rotation as taught by Hiranuma since the simple substitution of one known technique of locking a crown for another would have yielded predictable results.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833